
	
		III
		111th CONGRESS
		1st Session
		S. RES. 82
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2009
			Mr. Specter (for
			 himself, Mr. Durbin,
			 Mr. Kerry, Mr.
			 Lieberman, Mr. Casey,
			 Mr. Lautenberg, Mr. Cardin, Ms.
			 Snowe, Mr. Bingaman,
			 Mr. Whitehouse, Mr. Reed, Mr.
			 Voinovich, Mr. Menendez,
			 Mr. Begich, Mr.
			 Martinez, Mr. Levin,
			 Mr. Chambliss, Mrs. Feinstein, Mr.
			 Cochran, Mr. Feingold,
			 Ms. Mikulski, Mr. Kennedy, Ms.
			 Landrieu, Mr. Dodd,
			 Mr. Gregg, Mr.
			 Bennett, Mr. Carper,
			 Ms. Stabenow, Mr. Grassley, Mr.
			 Kohl, Mr. Risch,
			 Mr. Inouye, Mr.
			 Rockefeller, Mr. Isakson,
			 Mrs. Murray, Ms. Murkowski, Mrs.
			 Shaheen, Mr. Lugar,
			 Mr. Nelson of Florida, and
			 Mr. Johnson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 188th anniversary of the
		  independence of Greece and celebrating Greek and American
		  democracy.
	
	
		Whereas the ancient Greeks developed the concept of
			 democracy, in which the supreme power to govern was vested in the
			 people;
		Whereas the Founding Fathers of the United States, many of
			 whom read Greek political philosophy in the original Greek, drew heavily on the
			 political experience and philosophy of ancient Greece in forming our
			 representative democracy;
		Whereas Greek Commander in Chief Petros Mavromichalis, a
			 founder of the modern Greek state, said to the citizens of the United States in
			 1821 that it is in your land that liberty has fixed her abode and . . .
			 in imitating you, we shall imitate our ancestors and be thought worthy of them
			 if we succeed in resembling you;
		Whereas the Greek national anthem, the Hymn to
			 Liberty, includes the words, Most heartily was gladdened George
			 Washington’s brave land;
		Whereas the people of the United States generously offered
			 humanitarian assistance to the Greek people during their struggle for
			 independence;
		Whereas Greece played a major role in the World War II
			 struggle to protect freedom and democracy through such bravery as was shown in
			 the historic Battle of Crete, which provided the Axis land war with its first
			 major setback, setting off a chain of events that significantly affected the
			 outcome of World War II;
		Whereas hundreds of thousands of Greek civilians were
			 killed in Greece during World War II in defense of the values of the
			 Allies;
		Whereas, throughout the 20th century, Greece was one of a
			 few countries that allied with the United States in every major international
			 conflict;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 volatile Balkan region, having invested more than $20,000,000,000 in the
			 countries of the region, thereby helping to create more than 200,000 new jobs,
			 and having contributed more than $750,000,000 in development aid for the
			 region;
		Whereas Greece actively participates in peacekeeping and
			 peace-building operations conducted by international organizations including
			 the United Nations, the North Atlantic Treaty Organization, the European Union,
			 and the Organization for Security and Co-operation in Europe;
		Whereas Greece received worldwide praise for its
			 extraordinary handling during the 2004 Olympic Games of more than 14,000
			 athletes and more than 2,000,000 spectators and journalists, a feat Greece
			 handled efficiently, securely, and with hospitality;
		Whereas Greece, located in a region where Christianity
			 meets Islam and Judaism, maintains excellent relations with Muslim nations and
			 Israel;
		Whereas the Government of Greece has taken important steps
			 in recent years in furthering cross-cultural understanding and rapprochement
			 with Turkey, as seen with the January 2008 visit to Turkey by the Prime
			 Minister of Greece, Kostas Karamanlis, the first official visit by a Greek
			 Prime Minister in 49 years;
		Whereas Greece and the United States are at the forefront
			 of the effort for freedom, democracy, peace, stability, and human
			 rights;
		Whereas those and similar ideals have forged a close bond
			 between Greece and the United States; and
		Whereas it is proper and desirable for the United States
			 to celebrate March 25, 2009, Greek Independence Day, with the Greek people and
			 to reaffirm the democratic principles from which these two great nations were
			 born: Now, therefore, be it
		
	
		That the Senate—
			(1)extends warm
			 congratulations and best wishes to the people of Greece as they celebrate the
			 188th anniversary of the independence of Greece;
			(2)expresses support
			 for the principles of democratic governance to which the people of Greece are
			 committed; and
			(3)notes the
			 important role that Greece has played in the wider European region and in the
			 community of nations since gaining its independence 188 years ago.
			
